DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Final Office Action is in response to amendments and remarks filed on February 11, 2022, for the application with serial number 16/951,867.  

Claims 1-3, 8, 9, and 12-16 are amended.
Claims 7, 10, 11, 17, 19, and 20 are canceled.
Claims 1-6, 8, 9, 12-16, 18, and 21 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the independent claims as being directed to an ineligible abstract idea, contending that the present amendments recite technical features that overcome the rejection.  The Examiner respectfully disagrees.  The claims do not recite a technical solution to a technical problem.  Instead, the claims recites steps for forming areas for mapping that could be implemented mentally or on paper, but a general purpose computer is recited for implementation.  The Applicant submits that the claims recite a process that is rooted in computer technology (see Remarks p.11).  In response, the Examiner submits that cartography and mapping are not processes that are rooted in computer technology.  Geographic mapping has been conducted manually and on paper for ages.  The present claims recite a process that could be performed manually, but a computer is recited to make calculations and display the results.  The steps of the claims do not require a computer for implementation.  
The Applicant further submits that the claims are subject matter eligible because they recite steps that amount to more than what is well-understood, routine, and conventional.  See Remarks p. 12.  In response, the Examiner submits that an abstract idea without significantly more is just that – an abstract idea – regardless of its conventionality.  Additional elements of the claims that are outside the scope of the abstract idea have been evaluated by the Examiner and found to amount to generic computer hardware.  The Examiner additionally notes that a prior art analysis under 35 USC §102 and §103 is separate and distinct from a subject matter eligibility analysis under 35 USC §101.  The steps of the claims are useful for business applications related to mapping, such as operating a logistics and/or delivery network.  In effect, the claims recite a business solution to a business problem.  
The rejection for lack of subject matter eligibility is accordingly maintained.
35 USC §112 Rejections
In light of the Applicant’s amendments canceling claim 7, the rejection of claim 7 for indefiniteness is withdrawn.
35 USC §103 Rejections
In light of the Applicant’s amendments, the prior art rejections under 35 USC §102/103 are withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-6, 8, 9, 12-16, 18, and 21 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-6, 8, 9, 12-16, 18, and 21 are all directed to one of the four statutory categories of invention, the claims are directed to forming areas for mapping (as evidenced by the preamble of exemplary claim 1), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: “communicating . . . data;” “obtaining . . . characteristic data;” “creating . . . a grid of [a] geographical area;” “combining . . . the characteristic data and the grid;” “forming . . . a plurality of geographical units;” “classifying . . . the plurality of geographical unit;” “forming . . . a plurality of clusters;” “selecting . . . at least one geographical unit from a first cluster;” “assigning . . . one or more weights to the at least one characteristic of the selected geographical unit;” “calculating . . . a first weighted score for the selected geographical unit;” “calculating . . . a second weighted score for the selected geographical unit;” “comparing . . . . the first and second rankings;” “re-clustering . . . the selected geographical unit . . . when the second ranking is different from the first ranking;” and “displaying the geographical area on a display.”  The steps are all steps for data processing and data reporting related to the abstract idea of forming areas for mapping that, when considered alone and in combination, are part of the abstract idea of forming ideas for mapping.  The dependent claims further recite steps for data processing (see claims 2-6, 8, 9, 12, 13, 15, 16, 18, and 21) that are part of the abstract idea of forming areas for mapping.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes steps or rules for determining zones, regions, or areas for geographical mapping.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a processor and display in independent claims 1 and 14).  See MPEP §2106.04(d)[I].  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a processor and display in independent claims 1 and 14) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624